DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 9 and 17 are similar in scope), the prior art doesn’t teach: 
acquiring, using a processor included in the electronic device, two- dimensional (2D) image information about an outdoor environment; 
generating, using the processor, three-dimensional (3D) map information about the outdoor environment based on the 2D image information; and 
determining, using the processor, a position of a point in the 3D map information corresponding to a query image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OGAKI US20050234638A1, SAMARASEKERA US20070070069A1, QUAN US20100201682A1, KO US20210148722A1, SINHA US20140010407A1; Agrawal, Motilal, Kurt Konolige, and Robert C. Bolles. "Localization and mapping for autonomous navigation in outdoor terrains: A stereo vision approach." 2007 IEEE Workshop on Applications of Computer Vision (WACV'07). IEEE, 2007; Wolcott, Ryan W., and Ryan M. Eustice. "Visual localization within lidar maps for automated urban driving." 2014 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612